DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 13-26) in the reply filed on 08/08/2022 is acknowledged. The traversal is on the ground(s) that claim 27 has been amended to include “all of the features of claim 13”. 

This is not found persuasive because method claim 27 does not rely on all of the features of apparatus claim 13. Rather, claim 27 only includes a few features (i.e., the nuclide activation and the nuclear monitoring system) of claim 13. 

This is also not found persuasive because the amended claims still lack unity of invention:
Group I, claim(s) 13-26, drawn to a lance unit and a nuclide activation and nuclear monitoring system.
Group II, claim(s) 27, drawn to a method of producing radionuclides.

Groups I and II lack unity of invention because even though Group II has some technical feature of claim 13, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO Publication No. 2016/173664 (“Richter”) as discussed further below. 

The requirement is still deemed proper and is therefore made FINAL.

Claim 27 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention (Group II), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/08/2022.

Status of Claims
Claims 13-27 are pending in the application with claim 27 withdrawn. Claims 13-26 are examined herein.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “monitoring members for monitoring the nuclear reactor core” in claim 13.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13-26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 13
Claim 13 recites “the nuclear reactor” in line 8 and “the lower end” in the last line of claim 13. There is insufficient antecedent basis for these phrases in the claim.

It is unclear if “the lower end” refers to a lower-most, bottom end of the nuclear monitoring tube or generally a lower portion of the nuclear monitoring tube. For purposes of examination, examiner is interpreting the “lower end” to refer to the lower-most, bottom end of the tube. 
It is unclear whether it is the “lance unit” or the “nuclear reactor core” which comprises the components of a nuclide activation system, nuclear monitoring system, tube system, and yoke. The specification implies that the lance unit (32) is only a small part of the overall system. For example, note Figures 4 and 5a. As the claim can be interpreted in different ways, it is prima facie indefinite.

As best understood, a “nuclear reactor core” is not positively recited. That is, only a “lance unit” is positively recited. Therefore, if it is the (non-recited) “nuclear reactor core” which comprises said components then any conventional lance unit would anticipate claim 13. 

Claims 17-18
It is unclear what constitutes a “neutron doubling material”. It is unclear how a material can double every neutron. It is unclear whether “neutron doubling material” should have been translated as “neutron reflector material”.

Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-14 and 19-26, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO Publication No. 2016/173664 (“Richter”).

Regarding claim 13, Richter (cited via IDS) teaches (see Figs. 1-2) a lance unit for usage in a nuclear reactor core (10) comprising:
a nuclide activation system (p. 5, l. 30–p. 6, l. 11; the instrumentation tubes comprising the irradiation targets);
a nuclear monitoring system (p. 5, l. 30–p. 6, l. 11; the instrumentation tubes comprising the measuring/probe system);
a tube system (14); and
a yoke holding the tube system (p. 14, ll. 17-20),
the nuclear monitoring system having at least one nuclear monitoring tube (p. 5, l. 30–p. 6, l. 11; the instrumentation tubes comprising the measuring/probe system) for accommodating monitoring members for monitoring the nuclear reactor core,
the nuclide activation system having a nuclide activation tube (p. 5, l. 30–p. 6, l. 11; p. 16, ll. 5-28; the instrumentation tubes comprising the irradiation targets) for accommodating at least one irradiation target (16) to be exposed to neutron flux in the nuclear reactor to form a radionuclide,
the at least one nuclear monitoring tube and the nuclide activation tube being part of the tube system (p. 5, l. 30–p. 6, l. 11),
the nuclide activation tube having an internal stop configured to stop the at least one irradiation target (p. 14, ll. 9-16; p. 21, ll. 20-25),
the internal stop of the nuclide activation tube being located at a different height with regard to the lower end of the nuclear monitoring tube (Fig. 3, p. 14, ll. 9-16; p. 21, ll. 12-17; Richter teaches positioning the irradiation targets 16 in the center of the reactor core and maintaining this position using the closed end of the nuclide activation tube or dummy targets, which are located above the height of the lower-most, bottom end of the tube). 

An irradiation target is in at least one instrumentation tubes (14), which allows that instrumentation tube to constitute a nuclide activation tube. For example, note p. 5, l. 30 – p. 6, l. 11. Figure 3 shows irradiation targets (16) located above dummy targets (18). These dummy targets (18) are located above a lower end of the tubes (14). A dummy target (18) holds a target (16) at a predetermined axial position in the reactor core (e.g., abstract). Thus, a dummy target (18) constitutes an internal stop.

Regarding claim 14, Richter further teaches wherein the internal stop is a mechanical stop (Fig. 3, p. 14, ll. 9-16). 

Regarding claim 19, Richter further teaches wherein the internal stop is provided by an axial end of the nuclide activation tube (p. 14, ll. 9-16). 

Regarding claim 20, Richter further teaches wherein the internal stop is a mechanical stop (18) that is inserted in the nuclide activation tube (Fig. 3, p. 14, ll. 9-16).

Regarding claim 21, Richter discloses (see Figs. 1-2) a nuclide activation and nuclear monitoring system for usage in a nuclear reactor (p. 5, l. 30–p. 6, l. 11; p. 16, ll. 5-28), comprising:
at least one of the lance unit according to claim 13 as discussed above.

Regarding claim 22, Richter further teaches wherein an irradiation target drive system (20) is provided that is connected with the nuclide activation tube (Figs. 1, 4), wherein the irradiation target drive system is configured to insert the at least one irradiation target into the nuclide activation tube and to remove the at least one irradiation target from the nuclide activation tube (p. 15, ll. 9-12).

Regarding claim 23, Richter further teaches wherein the irradiation target drive system comprises a gas source (p. 15, ll. 13-15; p. 19, ll. 16-19).
Regarding claim 24, Richter further teaches wherein the gas source is a nuclide activation gas source that is assigned to the irradiation target drive system solely or wherein the gas source is a common gas source assigned to a valve battery (p. 15, ll. 16-21; p. 19, ll. 16-19). 

Regarding claim 25, Richter further teaches wherein at least one control unit (26) is provided that is configured to control the nuclide activation system and the nuclear monitoring system (p. 16, ll. 5-28).

Regarding claim 26, Richter further teaches wherein the at least one control unit is configured to control the nuclide activation system and the nuclear monitoring system separately (p. 16, ll. 5-28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 15, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Richter in view of US Publication No. 2013/0170927 (“Dayal”).

Regarding claim 15, Richter does not appear to teach the nuclide activation system is configured to permit insertion and removal of the at least one irradiation target into the nuclide activation tube during operation of the nuclear reactor core.

Dayal discloses (see Fig. 2) a nuclide activation system configured to permit insertion of at least one irradiation target into a nuclide activation tube (50) during operation of a nuclear reactor core (Abstract, [0020]). Dayal further discloses this allows for maximization of radioisotope production.

It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to have modified the nuclide activation system of Richter to permit insertion/removal of the irradiation target during operation of the reactor, as disclosed by Dayal, for the benefits thereof. Thus, modification of Richter to maximize the production of radioisotopes, as suggested by Dayal, would have been obvious to a POSA. 

Claim 16, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Richter in view of US Patent No. 3,263,081 (“Wiesemann”).

Regarding claim 16, Richter suggests at least one monitoring tube (p. 5, l. 30–p. 6, l. 11), but does not appear to explicitly teach three monitoring tubes. 

Wiesemann discloses (see Fig. 1) a nuclear monitoring system (see Title) comprising three nuclear monitoring tubes (14, 17, 19). 

The skilled artisan would recognize that the number of nuclear monitoring tubes would affect the detail of the flux mapping as well as the amount of space occupied by monitoring members. For example, a greater number of tubes would increase the detail of the flux map while reducing the amount of space for nuclide activation tubes or other reactor structures. Further, Wiesemann suggests that three nuclear monitoring tubes would be sufficient to provide an economical, simplified, and flexible flux mapping system (1:65-66, 3:38-41). Richter is capable of being used with different numbers of monitoring tubes. It would have therefore been obvious to a POSA to have optimized the number of nuclear monitoring tubes in Richter, such as three tubes as suggested by Wiesemann, based on the design characteristics of the reactor core and the desired specificity of the flux mapping system. 

Claims 17-18, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Richter in view of US Patent No. 3,018,239 (“Happell”).
Regarding claims 17-18, Richter does not appear to teach the nuclide activation tube is coated with or made of beryllium.

Happell teaches (see Fig. 2) a nuclide activation system comprising a nuclide activation tube (176) for accommodating at least one irradiation target to be exposed to neutron flux in a nuclear reactor (10) (6:16-20), wherein the nuclide activation tube is made of beryllium (5:45-48).

Richter suggests that a certain level of neutron flux is required for nuclide activation (p. 17, ll. 16-20). The skilled artisan would recognize that beryllium acts as a neutron source, supplying neutrons and therefore increasing the neutron flux (e.g., see US Patent 3,165,448 at 8:1-6). Thus, it would have been obvious to a POSA to have the tubes of Richter made of beryllium, as suggested by Happell, for the predictable purpose of ensuring a sufficient neutron flux to produce the desired radionuclides. Additionally, it would have been obvious to a POSA to have the tubes made of beryllium since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
          
Objection to the Abstract
The Abstract of the disclosure (which contains 164 words) is objected to because it exceeds 150 words. Furthermore, for reasons discussed above, it is unclear whether the lance unit includes all of the recited components, or whether it is only a small part of the overall system. 

The Abstract should include the technical disclosure of the improvement. Correction is required. See MPEP § 608.01(b). 

Objection to the Title
The Title is objected to because it refers to three different inventions when the claims are directed to a single (elected) invention. Also, for reasons discussed above, there is a question of whether the “lance unit” includes all of the recited components, or whether it is only a small part of the overall system. 

The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims. See MPEP 2141.02(VI).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Jinney Kil can be reached at (571) 272-3191, on Monday-Thursday from 7:30AM-5:30PM ET. Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.





/J.K./Examiner, Art Unit 3646                         
	/JACK W KEITH/           Supervisory Patent Examiner, Art Unit 3646